Citation Nr: 1512398	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for bilateral hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned at a September 2014 video-conference hearing.  A hearing transcript was associated with the file and reviewed.

The Veteran's PTSD claim includes anxiety and depression, which were reasonably encompassed by the claim and evidenced in VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The Veteran's petition to reopen the claim for service connection for a bilateral leg condition is not under the Board's jurisdiction.  The RO issued a Statement of the Case (SOC) on the issue of whether new and material evidence had been received with respect to the bilateral leg claim, but the Veteran did not file a substantive appeal within 60 days of the SOC.  See 38 U.S.C.A. § 7105, 38 C.F.R. § 20.202.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before final adjudication may be undertaken on the Veteran's claims.  First, VA treatment dated in April 2014 references receiving social security benefits.  The RO should seek clarification  as to whether the Veteran receives Social Security Administration (SSA) disability benefits.  

Moreover, regarding the PTSD claim, the Veteran reported a stressor event when he was at the Chelsea Naval hospital.  Specifically, while stationed at the hospital he was tasked with transferring injured people between units, and in the process came in contact with injured people and amputees.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be evidence that shows the occurrence of the claimed stressor. See 38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

 In addition, 38 C.F.R. 3.304(f) (3) (2014) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran's claimed stressor is not related to combat.  Typically, then, additional corroboration would be required.  However, given that the specific stressor does not appear capable of express corroboration, and given that the stressor is consistent with the circumstances of the Veteran's service based on personnel records showing his assignment at Chelsea Naval Hospital, the Board will accept his statements as to the in-service stressful event.  While a November 2012 Disability Benefits Questionnaire (DBQ) completed by the Veteran's treatment provider (it is unclear whether this is a VA or private psychiatrist/psychologist) examiner contains a finding that the Veteran's PTSD diagnosis was attributable to service.  While the report did not contain any background information regarding the in-service stressor, it indicated that the examiner had reviewed the treatment records, which do describe the stressor.  Therefore, it is accepted that the treatment provider responding to the DBQs was aware of the specific stressor involved.  Nevertheless, there was no discussion as to whether the nature of the stressor is sufficient to support a diagnosis of PTSD.  
Clarification should be sought, even in the event that the DBQ was performed by a private provider.  See Savage v. Shinseki, 24 Vet. App. 259, 270-71 (2011).

Finally, while the Veteran's enlistment examination did not record any disabilities, his service treatment records show that he had polio, or another childhood disease, prior to entering service.  Service treatment records and the Veteran's statements suggest that active duty worsened his condition and that symptoms are currently manifested in his back and hips.  A VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran receives Social Security Administration (SSA) disability benefits.  Document the inquiry in the claims file.

If the Veteran receives SSA disability benefits (not age-related benefits), obtain those records and associate them with the claims file. 

2. Seek clarification from J.S., the author of the November 2012 Disability Benefits Questionnaire as to whether the Veteran's claimed stressor of witnessing and transporting seriously injured and amputated serviceman during his time at Chelsea Naval Hospital is sufficient to support a diagnosis of PTSD.  If so, Dr. J.S. should provide a rationale in support of her conclusion that the currently diagnosed PTSD is due to such stressor.  She should also state whether it is at least as likely as not that the diagnosed depression and anxiety are related to the Veteran's in service stressor, and provide a rationale for her conclusion.  If J.S. is not able to respond then schedule for a VA examination in which the examiner addresses the following: 

a. Is the Veteran's PTSD at least as likely as not related to his report of seeing and transporting wounded patients at the Naval hospital? 

b. Is his reported stressor sufficient to support a diagnosis of PTSD?

c. Is the Veteran's depression disorder, diagnosed during the appeal period, at least as likely as not related to his report of seeing and transporting wounded patients at the Naval hospital?

d. Is the Veteran's anxiety disorder, diagnosed during the appeal period, at least as likely as not related to his report of seeing and transporting wounded patients at the Naval hospital? 

Address all medical and lay evidence, including the November 2012 disability benefits questionnaire and the Veteran's statements.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA examination for his back and hip claims and forward the claims file to the examiner.  The examiner should provide an opinion on the following:

a. Does the Veteran have a current back disability? 

b. If so, was the Veteran's current back disability clearly and unmistakably present before service as a residual of his childhood ailment/polio?

c. If (b) is answered in the affirmative, does the evidence clearly and unmistakably show that the Veteran's back disability was NOT aggravated by service?

d. If (b) is answered in the negative, is the Veteran's current back disability at least as likely as not related to his reports of strain working on the ship's boiler in service?

Take note of 1988 and 1989 private treatment records.

e. Does the Veteran have a current hip disability other than subjective pain?  Please address the July 2011 treatment record finding bilateral SI tenderness with positive bilateral Patrick's signs and diagnosing chronic idiopathic bilateral lower extremity pain. 

f. If so, was the Veteran's current hip disability clearly and unmistakably present before service as a residual of his childhood ailment/polio? 

g. If (f) is answered in the affirmative, does the evidence clearly and unmistakably show that the Veteran's back disability was NOT aggravated by service?  Please note July 2011 treatment stating that there appears to be a relation to the prior military service.   

h. If (f) is answered in the negative, is the Veteran's current hip disability at least as likely as not related to his reports of strain and treatment for pain in service?  Please note July 2011 treatment stating that there appears to be a relation to the prior military service.
 
The examiner should consider all relevant lay and medical evidence.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




